92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.George E. SMITH, Appellant,v.Marvin T. RUNYON, JR., P.M.G., Appellee.
No. 95-2450.
United States Court of Appeals,Eighth Circuit.
Submitted July 5, 1996Filed July 12, 1996

Before BEAM, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
George E. Smith appeals from the district court's1 grant of summary judgment to the United States Postal Service (USPS) in his employment discrimination action.  The district court concluded Smith could not make out a prima facie case of race discrimination or reprisal as he had not shown any adverse employment action.  On appeal, Smith argues he should have been afforded the opportunity to conduct discovery.  We affirm.


2
Reviewing de novo, we agree with the district court that Smith failed to prove he suffered an adverse employment action.   See Landon v. Northwest Airlines, Inc., 72 F.3d 620, 624 (8th Cir.1995) (standard of review;  prima facie case for race


3
discrimination);   Evans v. Kansas City, Mo.  Sch. Dist., 65 F.3d 98, 100 (8th Cir.1995) (prima facie case for retaliation claim), cert. denied, 116 S.Ct. 1319 (1996).  We reject Smith's contention that summary judgment was entered prematurely;  Smith neither requested a continuance under Federal Rule of Civil Procedure 56(f), nor submitted an affidavit explaining why he needed additional time for discovery.  See Federal Rule of Civil Procedure 56(f);   Puckett v. Cook, 864 F.2d 619, 622 (8th Cir.1989).  Moreover, Smith had seven months in which to conduct discovery before USPS moved for summary judgment, and USPS did not move for summary judgment until after the original deadline for discovery had passed.   See Bright v. Standard Register Co., 66 F.3d 171, 172 (8th Cir.1995) (per curiam) (summary judgment not premature where plaintiffs had months to complete discovery before motion was filed, and after motion was filed, plaintiffs neither moved for discovery continuance nor attempted to complete desired discovery).


4
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Michael James Davis, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable J. Earl Cudd, United States Magistrate Judge for the District of Minnesota